DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
Claims 1-18 have been cancelled.  Claims 26-32 have been added.  Claims 19-32 are pending.  Claims 19 and 22 have been amended.  Claims 19-32 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.  The following new rejection will also apply.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al. (US Patent Application 2004/0127571 A1, of record) in view of Subrahmanyam et al. (WO 2012/002680 A2, of record).
The instant claims are directed to a method of treating tyrosine kinase inhibitor-resistant chronic myeloid leukemia by administering a composition comprising a compound of formula II and a tyrosine kinase inhibitor.  
Bhalla et al. teach a method of treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor by the administration of imatinib mesylate and the histone deactylase inhibitor, suberoylanilide hydromaxic acid (SAHA) (abstract, paragraphs 0009, 0012).  Studies have shown that 95% of all CML and 20% of adult acute lymphoblastic leukemia cases bear the Bcr-Abl fusion oncogene (paragraph 0007).  
However, Bhalla et al. fail to disclose the claimed compound of chemical formula II.  
Subrahamanyam et al. teaches a method of treating a disease mediated by ALK4 or ALK5 receptors (abstract) by administering a compound of formula I (paragraph 0049-0056).  A preferred embodiment of the compound of formula I is example 2 in Table 1 (page 41), which is the exact same structure as that of chemical formula II in instant claim 1.  A preferred embodiment of the disease mediated by ALK4 or ALK5 receptors is leukemia (claim 8).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined imatinib mesylate and the histone deactylase inhibitor, as taught by Bhalla et al., with the example 2 of formula I, as taught by Subrahamanyam et al., for the method of treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor.
A person of ordinary skill in the art would have been motivated to combine imatinib mesylate, histone deactylase inhibitor, and example 2 of formula because all are individually known to be useful for treating leukemia.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor by the therapeutically additive effect of combining imatinib mesylate, histone deactylase inhibitor, and example 2 of formula.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The Examiner notes that it is obvious to administer the active agents simultaneously, individually, or sequentially in any order, absent a showing of criticality or unexpected results since each are individually known to be useful for treating leukemia.  The Examiner also notes that the isoleucine mutation at position 315 is obvious, absent a showing of criticality or unexpected results, in view of the general teaching by Bhalla that 95% of all CML and 20% of adult acute lymphoblastic leukemia cases bear the Bcr-Abl fusion oncogene.
The Examiner also notes that the limitations regarding “reducing the numbers of CML initiating cells in a subject” is obvious since it refers to a mechanism of action that will occur in vivo when the same claimed patient population is administered the same claimed active agents, as taught by the cited prior art.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al. (US Patent Application 2004/0127571 A1, of record) in view of Subrahmanyam et al. (WO 2012/002680 A2, of record).
The instant claims are directed to a method of treating tyrosine kinase inhibitor-resistant chronic myeloid leukemia by administering a composition consisting of a compound of formula II and a tyrosine kinase inhibitor.  

However, Bhalla et al. fail to disclose the claimed compound of chemical formula II.  
Subrahamanyam et al. teaches a method of treating a disease mediated by ALK4 or ALK5 receptors (abstract) by administering a compound of formula I (paragraph 0049-0056).  A preferred embodiment of the compound of formula I is example 2 in Table 1 (page 41), which is the exact same structure as that of chemical formula II in instant claim 1.  A preferred embodiment of the disease mediated by ALK4 or ALK5 receptors is leukemia (claim 8).
The Examiner notes that it is obvious to administer the active agents simultaneously, individually, or sequentially in any order, absent a showing of criticality 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined imatinib mesylate, as taught by Bhalla et al., with the example 2 of formula I, as taught by Subrahamanyam et al., for the method of treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor.
A person of ordinary skill in the art would have been motivated to combine imatinib mesylate and example 2 of formula because each are individually known to be useful for treating leukemia.  Furthermore, resistance to imatinib mesylate in some forms of leukemia is known and can be overcome with the addition of another therapeutic agent used to treat leukemia.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor by the therapeutically additive effect of combining imatinib mesylate and example 2 of formula.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
s 26-27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al. (US Patent Application 2004/0127571 A1, of record) in view of Subrahmanyam et al. (WO 2012/002680 A2, of record), as applied to claims 19-21, 28-31, and further in view of Ghysdael et al. (WO 2012/175481 A1).
The instant claims are directed to a method of treating tyrosine kinase inhibitor-resistant chronic myeloid leukemia by administering a composition comprising a compound of formula II and the tyrosine kinase inhibitor, ponatinib.
Bhalla and Subrahamanyam et al. teach as discussed above, however, fail to disclose the tyrosine kinase inhibitor, ponatinib.
Ghysdael et al. teach methods of treating BCR-ABL induced chronic myelogenous leukemia (claims 1, 11-13) by administering a tyrosine kinase inhibitor, such as imatinib, nilotinib, ponatinib, or combinations thereof (claims 14-16).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined ponatinib, as taught by Ghysdael et al., with imatinib mesylate and the histone deactylase inhibitor, as taught by Bhalla et al., with the example 2 of formula I, as taught by Subrahamanyam et al., for the method of treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor.
A person of ordinary skill in the art would have been motivated to combine ponatinib with imatinib mesylate, histone deactylase inhibitor, and example 2 of formula because all are individually known to be useful for treating leukemia.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating chronic myeloid leukemia that is resistant to a tyrosine kinase inhibitor by the 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
	Applicant argues against In re Kerkhoven case law, in that the Examiner is not combining all of the medicaments described by Bhalla with the many medicaments and conditions described by Subrahmanyam.  Instead, the Examiner is selecting a single compound, namely imatinib mesylate from the combination taught by Bhalla, and a single compound from the many possible medicaments, taught by Subrahmanyam, to treat CML, which is a subtype of leukemia that is not even mentioned by Subrahmanyam.
	This is not persuasive because Applicant is reminded that each of the claimed active agents, taught by Bhalla and Subrahmanyam, are individually known to be useful for treating leukemia, therefore obvious to combine together.  Some of the claims recite the open “transitional phrase” comprising, therefore does not preclude the addition of other ingredients taught in the compositions of Bhalla and Subrahmanyam.

	This is not persuasive because the declaration uses a single reference (Krause) to support their assertion that higher than normal levels of TGF-beta 1 suppresses CML, therefore TGF-β1 inhibitors, such as vactosertib, would not be obvious to administer.  Although this teaching is found in Krause, one of ordinary skill in the art would not view a single reference to be the state of the art with regards to TGF-β1 effect on CML.  Further, this Krause’s teaching is broad and generic and does not point to any specific classes of compounds, let alone vactosertib.  Regardless, the Bhalla reference does not even mention any of its active agents going through the TGF-β1 mechanism.  Rather, the Bhalla reference uses imatinib, as a tyrosine kinase inhibitor, to treat CML.  One of 
	Applicant’s arguments herein are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
Applicant argues that Subrahmanyam discloses tens of potential uses, including various other diseases, such as nephropathy and fibrosis, as well as cancer.  In fact, vactosertib is also indicated for its anti-metastatic and anti-fibrosis effects.  Therefore, there is no expectation of motivation to select CML as a useful indication for vactosertib.
This is not persuasive because in teaching a method of treating a disease mediated by ALK4 or ALK5 receptors, Subrahmanyam discloses a preferred embodiment of not only the active agent of formula I (example 2 in Table 1 on page 41), but also a preferred embodiment of the disease mediated by ALK4 or ALK5 receptors (leukemia in claim 8).
Applicant argues against combining the cited prior art references because “leukemia” is very much a generic term.  Several exhibits are presented that explain that the treatment strategies across the four types of leukemias differ so that a particular drug suggested for "leukemia" generally does not predict that the same drug will work to treat or inhibit any type of specific leukemia. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627